Citation Nr: 1018019	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the left great toe, claimed as arthritis of the 
left foot.

2.  Entitlement to service connection for degenerative 
changes of the right great toe, claimed as arthritis of the 
right foot.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for residuals of a left 
ankle sprain.

5.  Entitlement to service connection for plantar calcaneal 
spur of the left foot, claimed as bone spurs.

6.  Entitlement to service connection for plantar calcaneal 
spur of the right foot, claimed as bone spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's 
aforementioned claims.  The Veteran filed a Notice of 
Disagreement with these denials in February 2008 and a 
Statement of the Case was issued in June 2008.  The Veteran 
timely perfected his appeal in July 2008.  The Board notes 
that jurisdiction of the Veteran's claims was subsequently 
transferred to the Wichita, Kansas, RO.

In August 2009, the Veteran presented sworn testimony during 
a Board video conference hearing (VCH), which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Initially, the Board notes that in his January 2007 claim, 
the Veteran reported that he was awarded Social Security 
Administration (SSA) disability in 2001 due to his feet.  It 
does not appear that the RO attempted to obtain the records 
associated with this award.  The Court of Appeals for 
Veterans Claims (the Court) has held that relevant medical 
records from SSA, pertaining to any original or continuing 
award of disability benefits, should be requested and 
associated with the claims file before a decision is rendered 
on a veteran's claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  In the present case, the Veteran's 
claims involve disabilities of the feet.  As such, VA is 
obliged to attempt to obtain and consider any records 
considered in the award of SSA benefits.  See 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During his August 2009 Board VCH, the Veteran, for the first 
time, described additional private and VA treatment he had 
received.  Specifically, he indicated that he was treated at 
a private hospital in Fairbanks, Alaska in 1990 at the behest 
of VA and at the VA Medical Center (VAMC) in Phoenix, Arizona 
in 1980.  However, as the appellant had not previously 
identified this treatment, efforts to obtain these records 
have not been undertaken.  This should be accomplished.

The Veteran also testified that he was treated by a physician 
while in Grafenwöhr, Germany for REFORGER training exercises 
from August to October 1973, though he gave no indication 
which medical facility provided his treatment.  
Interestingly, the Veteran's DD-214 does not indicate that he 
had any foreign or sea service; thus, his personnel records 
should be requested to ascertain any dates the Veteran was in 
Germany.

Review of the Veteran's claims file also revealed that the 
most recent VAMC treatment records associated with the 
Veteran's file are dated in March 2008.  As the Veteran 
indicated that he had received additional treatment since 
that time, the AMC must also obtain any outstanding VA 
treatment records from March 2008 to the present.  The Board 
is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 
(1992), wherein the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to contact the 
SSA to obtain any records associated 
with the Veteran's claim for disability 
benefits.  All efforts to obtain SSA 
records should be fully documented, and 
a negative response should be provided 
if records are not available.

2.  The AMC is requested to obtain the 
Veteran's service personnel records.

3.  The AMC is requested to contact the 
Veteran and obtain the name of the 
hospital in Fairbanks, Alaska, where he 
reported receiving treatment in 1990, 
obtain authorization and seek to obtain 
any available records.  Any response 
should be associated with the Veteran's 
claims file.


4.  The AMC is requested to contact the 
Veteran to determine whether the 
treatment he received in Grafenwöhr, 
Germany was provided by a military 
doctor or by a private doctor.  The 
Veteran should identify the dates of 
treatment to the extent he is able, and 
he should provide the name and, if 
possible, the address of the medical 
facility that provided the treatment.  
Any response received should be 
associated with the appellant's claims 
file.

5.  The AMC is requested to obtain any 
available treatment records the VAMC in 
Phoenix, Arizona, beginning in 1980.  
Any response received should be 
associated with the Veteran's claims 
file.

6.  The AMC is requested to obtain VA 
treatment records from February 2008 to 
the present.

7.  Thereafter, if the AMC finds that 
the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed disabilities, 
such should be ordered.

8.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

